        Case 3:19-cv-06786-SI Document 1 Filed 10/21/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Samuel Love,                             Case No.
11               Plaintiff,
12                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
13                                              Of: American’s With Disabilities
       FR3SH, Inc., a California                Act; Unruh Civil Rights Act
14     Corporation; and Does 1-10,

15               Defendants.

16
17         Plaintiff Samuel Love complains of FR3SH, Inc., a California
18   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
19
20     PARTIES:
21     1. Plaintiff is a California resident with physical disabilities. He is
22   substantially limited in his ability to walk. He is a paraplegic who uses a
23   wheelchair for mobility.
24     2. Defendant FR3SH, Inc. owned Fresh Apparel located at or about 1150
25   El Camino Real, San Bruno, California, in September 2019.
26     3. Defendant FR3SH, Inc. owns Fresh Apparel (“Store”) located at or
27   about 1150 El Camino Real, San Bruno, California, currently.
28     4. Plaintiff does not know the true names of Defendants, their business


                                          1

     Complaint
         Case 3:19-cv-06786-SI Document 1 Filed 10/21/19 Page 2 of 7




 1   capacities, their ownership connection to the property and business, or their
 2   relative responsibilities in causing the access violations herein complained of,
 3   and alleges a joint venture and common enterprise by all such Defendants.
 4   Plaintiff is informed and believes that each of the Defendants herein,
 5   including Does 1 through 10, inclusive, is responsible in some capacity for the
 6   events herein alleged, or is a necessary party for obtaining appropriate relief.
 7   Plaintiff will seek leave to amend when the true names, capacities,
 8   connections, and responsibilities of the Defendants and Does 1 through 10,
 9   inclusive, are ascertained.
10
11     JURISDICTION & VENUE:
12     5. The Court has subject matter jurisdiction over the action pursuant to 28
13   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
14   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
15     6. Pursuant to supplemental jurisdiction, an attendant and related cause
16   of action, arising from the same nucleus of operative facts and arising out of
17   the same transactions, is also brought under California’s Unruh Civil Rights
18   Act, which act expressly incorporates the Americans with Disabilities Act.
19     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
20   founded on the fact that the real property which is the subject of this action is
21   located in this district and that Plaintiff's cause of action arose in this district.
22
23     FACTUAL ALLEGATIONS:
24     8. Plaintiff went to the Store in September 2019 with the intention to avail
25   himself of its goods and to assess the business for compliance with the
26   disability access laws.
27     9. The Store is a facility open to the public, places of public
28   accommodation, and business establishments.


                                               2

     Complaint
         Case 3:19-cv-06786-SI Document 1 Filed 10/21/19 Page 3 of 7




 1     10. One of the facilities, privileges or advantages enjoyed by customers at
 2   the Store is an electronic point of sale machine that has a display screen with
 3   directions and information for the customer, a card reader to take credit cards
 4   and buttons to be pressed. This permits easy and private transaction
 5   opportunities to customers at the Store.
 6     11. Unfortunately, the display screen is mounted so that it is not visible by a
 7   wheelchair user. The information on the display screen is not visible from a
 8   viewpoint 40 inches above the floor. Moreover, the display screen is angled
 9   away from the viewer and faces the ceiling and the center line of the display
10   screen is located about 45 inches above the floor. On information and belief,
11   plaintiff alleges that this point of sale machine was installed sometime after
12   1995 and is, therefore, subject to California Accessibility Standards in
13   addition to ADA standards.
14     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
15   to provide accessible electronic point-of-sale machines that customers can use
16   to swipe their credit cards.
17     13. On information and belief, the defendants currently fail to provide
18   accessible electronic point-of-sale machines that customers can use to swipe
19   their credit cards.
20     14. Plaintiff personally encountered this barrier.
21     15. By failing to provide accessible facilities, the defendants denied the
22   plaintiff full and equal access.
23     16. The lack of accessible facilities created difficulty and discomfort for the
24   Plaintiff.
25     17. The defendants have failed to maintain in working and useable
26   conditions those features required to provide ready access to persons with
27   disabilities.
28     18. The barriers identified above are easily removed without much


                                            3

     Complaint
         Case 3:19-cv-06786-SI Document 1 Filed 10/21/19 Page 4 of 7




 1   difficulty or expense. They are the types of barriers identified by the
 2   Department of Justice as presumably readily achievable to remove and, in fact,
 3   these barriers are readily achievable to remove. Moreover, there are numerous
 4   alternative accommodations that could be made to provide a greater level of
 5   access if complete removal were not achievable.
 6     19. Plaintiff will return to the Store to avail himself of its goods and to
 7   determine compliance with the disability access laws once it is represented to
 8   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 9   from doing so because of his knowledge of the existing barriers and his
10   uncertainty about the existence of yet other barriers on the site. If the barriers
11   are not removed, the plaintiff will face unlawful and discriminatory barriers
12   again.
13     20. Given the obvious and blatant nature of the barriers and violations
14   alleged herein, the plaintiff alleges, on information and belief, that there are
15   other violations and barriers on the site that relate to his disability. Plaintiff will
16   amend the complaint, to provide proper notice regarding the scope of this
17   lawsuit, once he conducts a site inspection. However, please be on notice that
18   the plaintiff seeks to have all barriers related to his disability remedied. See
19   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
20   encounters one barrier at a site, he can sue to have all barriers that relate to his
21   disability removed regardless of whether he personally encountered them).
22
23   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
24   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
25   Defendants.) (42 U.S.C. section 12101, et seq.)
26     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint.


                                               4

     Complaint
        Case 3:19-cv-06786-SI Document 1 Filed 10/21/19 Page 5 of 7




 1     22. Under the ADA, it is an act of discrimination to fail to ensure that the
 2   privileges, advantages, accommodations, facilities, goods and services of any
 3   place of public accommodation is offered on a full and equal basis by anyone
 4   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 5   § 12182(a). Discrimination is defined, inter alia, as follows:
 6            a. A failure to make reasonable modifications in policies, practices,
 7               or procedures, when such modifications are necessary to afford
 8               goods,     services,   facilities,   privileges,     advantages,   or
 9               accommodations to individuals with disabilities, unless the
10               accommodation would work a fundamental alteration of those
11               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12            b. A failure to remove architectural barriers where such removal is
13               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14               defined by reference to the ADA Standards.
15            c. A failure to make alterations in such a manner that, to the
16               maximum extent feasible, the altered portions of the facility are
17               readily accessible to and usable by individuals with disabilities,
18               including individuals who use wheelchairs or to ensure that, to the
19               maximum extent feasible, the path of travel to the altered area and
20               the bathrooms, telephones, and drinking fountains serving the
21               altered area, are readily accessible to and usable by individuals
22               with disabilities. 42 U.S.C. § 12183(a)(2).
23     23. When a business provides facilities such as electronic point-of-sale
24   machines, it must provide accessible electronic point-of-sale machines.
25     24. Here, accessible electronic point-of-sale machines have not been
26   provided.
27     25. The Safe Harbor provisions of the 2010 Standards are not applicable
28   here because the conditions challenged in this lawsuit do not comply with the


                                            5

     Complaint
         Case 3:19-cv-06786-SI Document 1 Filed 10/21/19 Page 6 of 7




 1   1991 Standards.
 2      26. A public accommodation must maintain in operable working condition
 3   those features of its facilities and equipment that are required to be readily
 4   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 5      27. Here, the failure to ensure that the accessible facilities were available
 6   and ready to be used by the plaintiff is a violation of the law.
 7
 8   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 9   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
10   Code § 51-53.)
11      28. Plaintiff repleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
14   that persons with disabilities are entitled to full and equal accommodations,
15   advantages, facilities, privileges, or services in all business establishment of
16   every kind whatsoever within the jurisdiction of the State of California. Cal.
17   Civ. Code §51(b).
18      29. The Unruh Act provides that a violation of the ADA is a violation of the
19   Unruh Act. Cal. Civ. Code, § 51(f).
20      30. Defendants’ acts and omissions, as herein alleged, have violated the
21   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
22   rights to full and equal use of the accommodations, advantages, facilities,
23   privileges, or services offered.
24      31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
25   discomfort or embarrassment for the plaintiff, the defendants are also each
26   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
27   (c).)
28


                                              6

     Complaint
         Case 3:19-cv-06786-SI Document 1 Filed 10/21/19 Page 7 of 7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: October 17, 2019          CENTER FOR DISABILITY ACCESS
14
15                                    By:
                                      ____________________________________
16
                                             Amanda Seabock, Esq.
17                                           Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
